COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re David Timothy Butterfield

Appellate case number:      01-18-00903-CV

Trial court case number:    97319-F

Trial court:                300th District Court of Brazoria County

       Relator, David Timothy Butterfield, has filed a petition for a writ of mandamus
and a “Motion to Stay Proceedings.” The motion to stay is granted. The trial court
proceedings in Case No. 97319-F, pending in the 300th District Court of Brazoria
County, Texas are stayed. The stay is effective until disposition of relator’s petition for a
writ of mandamus or further order of this Court.
       It is so ORDERED.

Judge’s signature: ___/s/ Terry Jennings______
                    Acting individually       Acting for the Court

Date: __November 8, 2018__